                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

UNITED STATES OF AMERICA                   CASE NO. 6:18-MJ-00010
                                           6:18-CR-00035-01

VERSUS                                     JUDGE DRELL

MARIUS ANDREI PORUMB (01)                  MAGISTRATE JUDGE HANNA


                           MEMORANDUM RULING

      Before the Court is the Government’s Motion Requesting Extradition

Certification. (Rec. Doc. 11). Defendant, Marius Andrei Porumb, opposes the

Motion (Rec. Doc. 32), and the Government has replied (Rec. Doc. 37). For the

following reasons, the Motion is DENIED.

                         Factual and Procedural History

      Marius Porumb has been an established resident of the United States since this

country granted him asylum status from his native country of Romania in 2002.

Since that time, he has led a respectable life, first in the construction industry and

more recently as a business owner, running a mechanic shop in Lafayette, La. He

has raised two daughters here with his long-time partner. He owns property, employs

people, and has no criminal history in the United States. (Rec. Doc. 18, at 27-72).

      Mr. Porumb is a native Roma—or Gypsy—who, like other Romas, suffered

discrimination and persecution in Romania. His history in his home country and the
disturbing facts leading to his grant of asylum were well-documented in his asylum

proceedings. (Rec. Doc. 32-1). Particularly relevant to these proceedings are Mr.

Porumb’s own predictions in 2002 about the future actions he anticipated by the

Romanian government. In his 2002 Declaration in Support of Application for

Asylum, Mr. Porumb detailed ongoing encounters with Romanian law enforcement

wherein they routinely falsely accused him of theft and attempted to elicit bribes

from him because he was a Gypsy who had managed to become successful. Mr.

Porumb explained that in 2000, the police threatened to “get [him]” on multiple

occasions. He was “terrified that the policemen were going to accuse [him] in a false

case and detain [him],” and he “was afraid that the police would eventually stay true

to their word and accuse [him] in a false case.” (Rec. Doc. 32-1, at 13-14). Based on

his detailed account of the discrimination and persecution he had undergone

throughout his life and his fear that the Romanian government would falsely

prosecute him, the United States granted him asylum on September 23, 2002. (Rec.

Doc. 32-5).

      On June 23, 2003, over a year and a half after Mr. Porumb had come to the

United States, the Romanian Government charged him with “using false

documents,” “swindle,” and “indirect participation to forged documents.” The

charges arose from Mr. Porumb’s alleged unauthorized use of his then-wife’s

separate property (referred to herein as “Apartment 4”) as collateral for a loan in

                                         2
2000. (Rec. Doc. 1-2, at 9-10). In 2005, Mr. Porumb was tried in absentia, convicted,

and, after the appeal process, sentenced to serve 1 year for using false documents, 4

years for “swindle,” and 1 year for indirect participation to forged documents. The

Romanian court cumulated the sentences, ordering Mr. Porumb to serve a 4 year

term of imprisonment. (Rec. Doc. 1-2, at 1-2).1

      The Romanian Government did not first seek to extradite Mr. Porumb until

December 2, 2011, over five years after the conviction became final. The U.S.

Government received Romania’s request on February 21, 2012. (Rec. Doc. 32-6).

Over the next several years, Romania provided additional information in support of

its extradition request, including statements of Mr. Porumb’s ex-wife, Liliana

Porumb, and the party who allegedly loaned Mr. Porumb money, Petru Rusu, a copy

of a notarized document between Mr. Porumb and Liliana’s mother regarding

Liliana’s purchase of the apartment, an identification report, a copy of the June 23,

2003 indictment, and copies of applicable Romanian laws. (Rec. Doc. 1-2, at 51-

135). The Romanian Government did not provide a copy of the power of attorney or

loan agreement upon which it claims Mr. Porumb forged Liliana’s signature and

upon which its claims chiefly rest. Neither did it provide a copy of the technical




1
      Mr. Porumb was initially sentenced on May 30, 2005. The sentence was amended on appeal
      on October 11, 2005. (Rec. Doc. 1-2, at 22-49).
                                            3
reports whereby the police purportedly matched Mr. Porumb’s handwriting to the

forged document, or transcripts of the various witnesses’ testimony at trial.

      The Government did not file the Complaint seeking a warrant for Mr.

Porumb’s arrest until January 25, 2018, nearly six years after receipt of Romania’s

initial request for extradition. (Rec. Doc. 1). The Government subsequently filed a

Memorandum of Extradition Law and Request for Detention Pending Extradition

Proceedings (Rec. Doc. 4) and a Motion Requesting Extradition Certification. (Rec.

Doc. 11). This Court conducted a detention hearing on February 6, 2018. (Rec. Doc.

18). After testimony from several of Mr. Porumb’s friends regarding his

establishment in the Lafayette community, the Court ordered that Mr. Porumb be

released on an unsecured bond pending certification of extradition. (Rec. Doc. 17;

Report and Recommendation affirmed at Rec. Doc. 29). Mr. Porumb opposed the

Government’s Motion Requesting Extradition, (Rec. Doc. 32), and the Government

replied (Rec. Doc. 37).

                                   Applicable Law

      When the United States has entered into a treaty for extradition with a foreign

country, this Court is empowered by 18 U.S.C. §3184 and W.D. La. Local Rule

73.4K to certify to the Secretary of State whether an individual is extraditable. In its

determination, the Court must consider the evidence of a crime charged against a

person in the United States by the foreign government and determine whether the

                                           4
evidence is sufficient to sustain the charge under the provisions of the applicable

treaty. The magistrate judge’s determination is limited to the questions of 1) whether

the court has jurisdiction; 2) whether the offense charged is within the treaty; and 3)

“whether there was any evidence warranting the finding that there was reasonable

ground to believe the accused guilty.” Escobedo v. United States, 623 F.2d 1098,

1101 (5th Cir.1980), citing Fernandez v. Phillips, 268 U.S. 311 (1925).

      Intrinsic in the Court’s unique role in extradition proceedings is the obligation

to determine whether the extradition would violate the individual’s constitutional

rights or established federal law. See discussion in Mironescu v. Costner, 480 F.3d

664, 672–73 (4th Cir. 2007) (“Mironescu IV”). Thus, and because the Court is

uniquely qualified to interpret and apply the law, it cannot permit an illegal

extradition to proceed. As will be further explained, the Court appreciates no valid

reason that it cannot make the legality determination in certification proceedings

under §3184, just as it can in subsequent habeas corpus proceedings, without having

subjected the individual to detention and the costs of extended legal proceedings, all

to obtain the same end which can be properly had at the beginning. The Court will

first address the legality of Mr. Porumb’s proposed extradition under 8 U.S.C.

§1158(c)(1), and, second, the issues of jurisdiction, criminality, and probable cause.




                                          5
   I.      Whether Mr. Porumb’s proposed extradition would violate federal
           law.

        A. The Court’s jurisdiction to determine legality.

        The Government urges the Court to restrict its determination in these

certification proceedings to the questions of jurisdiction, criminality under the

Treaty, and the existence of probable cause. Although the Court’s role is typically

limited to these three inquiries, the Court is not aware of any binding precedent

which precludes the Court from determining whether the extradition would violate

the individual’s constitutional rights or established federal law. To the contrary, the

Court is obligated to enjoin an extradition when the detention is determined to be

unlawful. Mironescu IV, 480 F.3d at 670, citing Plaster v. United States, 720 F.2d

340, 347-51 (4th Cir.1983).

        The Government relies heavily on the Mironescu case for the proposition that

the Court cannot consider Mr. Porumb’s asylant status in certification proceedings;

however, careful analysis of the history of Mironescu and the Fourth Circuit’s

opinion actually support that this Court has jurisdiction to preliminarily determine

the legality of extradition, in addition to the three primary inquiries of jurisdiction,

criminality, and probable cause.

        Much like the instant proceedings, the procedural saga of Mironescu began

when the Romanian Government requested extradition of Petru Mironescu, a Gypsy

leader, to serve a sentence after he was convicted in absentia of alleged theft crimes.
                                           6
In re Extradition of Mironescu, 296 F.Supp.2d 632 (M.D.N.C.2003) (“Mironescu

I”). During the initial certification proceedings, Mironescu challenged his

extradition on the grounds that his extradition would violate the United Nations

Convention Against Torture (CAT), as implemented in the United States by the

Foreign Affairs Reform and Restructuring Act (FARR). CAT and FARR prohibit

the United States from extraditing “any person to a country in which there are

substantial grounds for believing the person would be in danger of being subjected

to torture…”2 Mironescu argued that if he was returned to Romania, he would be

subject to torture. The district court found that it did not have jurisdiction “to

consider human rights conditions of the country requesting extradition,” and

certified the extradition. Id. at 635-37.

      In the next chapter of Mironescu, after the district court certified the

extradition, but before the Secretary of State made a determination under

CAT/FARR, Mironescu filed a petition for habeas corpus, again challenging his

detention pending extradition based on CAT/FARR. Mironescu v. Costner, 345

F.Supp.2d 538, (M.D.N.C.2004). (“Mironescu II”). The court denied the petition,

finding that the issue was premature, as the Secretary State was first compelled to

determine the likelihood of torture, as required by CAT/FARR, and notify




2
      See discussion in Mironsecu IV, 480 F.3d at 666-67.
                                             7
Mironescu of its determination, at which point he could then seek habeas relief. Id.

at 541. As further discussed below, this is the opinion on which the Government

relies for the proposition that asylum status cannot be considered in extradition

proceedings.

      Following Mironescu II, the Secretary of State determined that CAT did not

bar Mironescu’s extradition, and Mironescu filed a second habeas corpus petition.

The district court remanded the case for preparation of an administrative record,

finding that Mironescu’s remedy was limited to an administrative review of whether

the Secretary’s determination was arbitrary and capricious. Mironescu v. Rice, 2006

WL 167981 (M.D.N.C.2006) (“Mironescu III”).

      The Fourth Circuit overturned Mironescu III, holding that the court was

obligated to determine whether extradition would violate Mironescu’s constitutional

rights or violate federal law. The Government argued, as it does here, that the rule

of non-inquiry prevents the courts “from examining the penal systems of requesting

nations, leaving to the Secretary of State determinations of whether the defendant is

likely to be treated humanely.” Mironescu IV, at 668, citing Lopez-Smith v. Hood,

121 F.3d 1322, 1327 (9th Cir.1997). The Fourth Circuit rejected the Government’s

non-inquiry argument—the same argument the Government asserts here—

reasoning:

      [T]he Government maintains that regardless of the fact that the
      Secretary's extradition of Mironescu would violate federal law if
                                         8
      extradition will likely result in Mironescu's torture, the rule of non-
      inquiry should preclude habeas review here because courts are ill-
      equipped to “second-guess[ ] the expert opinion of the State
      Department” regarding whether torture is likely to occur in Romania.
      We do not agree. It is important to emphasize that a habeas court
      reviewing CAT or FARR Act claims would not be called upon to
      consider whether extradition would further our foreign policy interests
      or, if so, how much to weigh those interests. Rather, it would be
      required to answer only the straightforward question of whether a
      fugitive would likely face torture in the requesting country. American
      courts routinely answer similar questions, including in asylum
      proceedings and in applying the political offense exception, under
      which the political nature of and motivation for a crime may negate
      extraditability….We have no reason to doubt that district courts
      could adequately perform this function in this context as well.

      Mironescu, IV, 480 F.3d at 672–73. (Emphasis added.)

      In addition to rejecting the Government’s non-inquiry arguments, the Fourth

Circuit also rejected the Government’s argument that delays caused by habeas

review could trigger concerns regarding international comity.

             That habeas review may delay extradition, or preclude it
      altogether, cannot negate Mironescu's right to obtain habeas relief if he
      is being detained in violation of federal law, just as such considerations
      did not negate Plaster's right to assert his constitutional claim. See
      Plaster, 720 F.2d at 349. Indeed, Plaster specifically recognized that
      habeas proceedings regarding claims that extradition would be
      unconstitutional “will often involve delicate questions of international
      diplomacy.” Id. Moreover, one could well argue that the damage done
      to our foreign relations with another country is likely to be less when a
      court, as opposed to the Secretary, makes the decision that extradition
      must be denied.

      Id. at 673.




                                          9
      The court nevertheless went on to hold that Mironescu was not entitled to

habeas review based specifically on Section 2242(d) of the FARR, which precluded

judicial review for CAT claims until raised after issuance of a final removal order

under 8 U.S.C. §1252. The latter part of the opinion, grounded in procedure, is

inapplicable to this case, because the basis for illegality of Mr. Porumb’s extradition

is not CAT/FARR, but, rather, §1158(c), which does not contain any such provision

limiting judicial review. The Supreme Court denied the petition for writ of certiorari.

Mironescu v. Costner, 552 U.S. 1135 (2008). In short, the Fourth Circuit in

Mironescu IV affirmatively held that, despite the rule of non-inquiry, the judiciary

has jurisdiction to consider the legality of an extradition, in addition to the typical

inquiries of jurisdiction, criminality under the Treaty, and probable case. This Court

agrees.

      The Court does not purport to delve into the propriety or constitutionality of

Romania’s laws and procedures. Rather, the Court finds that it is permitted to

determine whether the extradition would violate the laws of the United States.

Interpretation and application of United States laws are tasks constitutionally

delegated to the judiciary. Patchak v. Zinke, 138 S. Ct. 897, 904 (2018), citing

Massachusetts v. Mellon, 262 U.S. 447, 488 (1923).

      Neither does the Court attempt to second-guess decisions of the Executive

Branch, as the Government argues, relying on Munaf v. Geren, which is factually

                                          10
and legally distinguishable. Munaf v. Geren, 553 U.S. 674 (2008). Munaf and Omar

were American citizens who voluntarily travelled to Iraq and committed crimes

there. After they were detained by a multi-national task force, they sought, not mere

release, but “shelter” from the Iraqi justice system by filing habeas petitions. Id. at

694. In rejecting their claims, the Court relied largely on the particular facts of that

case, where U.S. citizens voluntarily travelled to Iraq and committed crimes there,

noting a sovereign’s right to prosecute individuals for crimes committed on its soil.

Id. Further driving the Munaf decision was the Court’s recognition of its traditional

reluctance to intrude on the Executive Branch’s authority in military and national

security affairs, neither of which is an issue in this case. Id. at 689. Finally, the Court

specifically distinguished the underlying concerns in that case from those of

extradition cases. Id. at 704. In holding that Mr. Porumb’s extradition would violate

federal law, this Court does not attempt to step into the Executive Branch’s role.

Determination of legality is a uniquely judicial task.

      No known precedent limits the Court’s review of extradition legality to post-

certification proceedings, such as habeas corpus. Indeed, a contrary holding would

raise serious constitutional concerns. If a defendant is detained after a court’s

certification determination limited only to the three primary inquiries of jurisdiction,

criminality, and due process, without a preliminary determination as to whether

extradition would violate federal law, the defendant could be deprived of his liberty

                                            11
until a later, post-certification finding that the extradition violates federal law.

Accordingly, the Court finds that it must undertake a legality determination at this

stage of the proceedings.

      B. Whether federal law permits extradition of an asylant.

      Having found jurisdiction, the Court next addresses whether Mr. Porumb’s

extradition would violate federal law. The analysis begins with the 1951 Refugee

Convention, a United Nations multi-lateral treaty. Article 33 states in pertinent part:

      No Contracting State shall expel or return (“refouler”) a refugee in any
      manner whatsoever to the frontiers of territories where his life or
      freedom would be threatened on account of his race, religion,
      nationality, membership of a particular social group or political
      opinion.

      Done at New York Jan. 31, 1967; T.I.A.S. No. 6577 (Nov. 1, 1968).

      The Third Circuit explained the United States’ historical involvement with the

1951 Convention as follows:

      The United States is a signatory to the 1967 United Nations Protocol
      Relating to the Status of Refugees (“1967 Protocol”), which
      incorporated the 1951 Convention. The Attorney General implemented
      regulations to comply with its terms. In 1980, Congress amended the
      INA through passing the Refugee Act, which brought the domestic laws
      of the United States into conformity with its treaty obligations under
      the 1967 Protocol. The 1967 Protocol is not self-executing, nor does it
      confer any rights beyond those granted by implementing domestic
      legislation.
      Al-Fara v. Gonzales, 404 F.3d 733, 742–43 (3d Cir. 2005) (citations
      omitted), cited with approval by Majd v. Gonzales, 446 F.3d 590, 597
      (5th Cir. 2006).


                                          12
      The Refugee Act is found at 8 U.S.C. §1101 et seq. 8 U.S.C. §1158 sets forth

the procedure for an individual to obtain asylum status. Congruent with the United

States’ obligation to abstain from refouler under the 1967 Protocol, 8 U.S.C.

§1158(c)(1)(A) states:

      In the case of an alien granted asylum under subsection (b), the
      Attorney General shall not remove or return the alien to the alien's
      country of nationality or, in the case of a person having no nationality,
      the country of the alien's last habitual residence[.]

      Unlike other provisions (including §2242 of the FARR, which Mironescu

analyzed, and the political offense exceptions contained in many treaties),

§1158(c)(1)(A) does not contain any exceptions, limitations, or room for discretion

by the Attorney General.3 §1158(c) is absolute in its mandate that aslyants shall not

be returned to their country of nationality. Extradition is a return of an individual to

his country of nationality. Hence, to extradite one who has been granted asylum back

to his native country is to violate a federal statute and the 1967 Protocol and to render

the extradition illegal. This Court will not certify an illegal extradition.

      The Court’s holding that asylum status under §1158(c) precludes extradition

is not contrary to any binding precedent. The only Mironescu opinion to discuss




3
      Contrast also 8 U.S.C.A. § 1231(b)(3), which provides the Attorney General with
      discretionary authority to determine whether an alien’s life or freedom would be threatened
      in a particular country due to his race, religion, nationality, or membership in a social or
      political group. The Attorney General may not remove an alien to such a country.
                                              13
extradition in light of §1158(c), Mironescu II (upon which the Government relies),

was implicitly overruled by the Fourth Circuit in Mironescu IV insofar as that court

found it had jurisdiction to determine whether the extradition would violate federal

law. Further, the magistrate judge’s commentary in Mironescu II regarding §1158(c)

is not supported by any jurisprudence and was not discussed or adopted by its own

reviewing court. In Mironescu II, Mironescu argued that the Romanian Extradition

Treaty did not apply to him, because he was protected by §1158(c). In disregarding

the mandatory language of the non-refouler provision, the magistrate judge did not

cite any law or jurisprudence other than one law review article, The Political Offense

Exception: Reconciling the Tension Between Human Rights and International

Public Order, for the proposition that “An individual who had been granted political

asylum…may subsequently be subject to extradition.” Id. at 547, fn. 5, citing,

Michelle N. Lewis, The Political-Offense Exception: Reconciling the Tension

Between Human Rights and International Public Order, 63 Geo. Wash. L. Rev. 585,

587 (1995). This Court disagrees with the Mironescu II magistrate judge’s reasoning

and reliance on the foregoing law review article, which focuses exclusively on the

political offense exception incorporated into many extradition treaties, which is not

applicable here, and which likewise cites no supporting law or jurisprudence.

      Mr. Porumb further distinguishes Mironescu II on the grounds that the court

relied upon the 1924 Treaty, which has since been replaced by the 2007 Treaty

                                         14
applicable to this matter. Mr. Porumb argues that the provision of the 1924 Treaty

which allowed for extradition of asylum seekers was specifically deleted. (Rec. Doc.

32, at 26).4 The Government argues that the current Treaty could have included a

specific provision regarding the effect of one’s asylum status. (Rec. Doc. 37, at 8).

The existence of §1158(c) could explain the Treaty’s silence on the issue; however,

faced with two competing, yet plausible explanations, the Court makes no definitive

finding on legislative intent, absent evidence or citation to supporting authority from

either party.

      The Government appears to concede that no precedent has held that an asylant

may not be extradited under §1158(c), and instead relies on case law holding that

extradition and immigration proceedings are separate and independent procedures.

(See Rec. Doc. 37 at 4 - 5). The Court finds that the Government’s cited cases are

distinguishable and/or inapplicable. See e.g. Fejfar v. United States, 724 F. App'x

621, 622 (9th Cir.), cert. denied, 139 S. Ct. 286 (2018) (With minimal discussion,

the court affirmed staying of immigration proceedings pending resolution of

extradition proceedings.); Sandhu v. Reno, No. CIV. A. 96-1620(EGS), 1996 WL

451053, at *1 (D.D.C. Aug. 5, 1996) (holding that the court lacked jurisdiction to




4
      In response, the Government argues that the phrase, “who shall seek an asylum,” in the
      1924 Treaty is a historical reference to fugitives in general, rather than legal status. (Rec.
      Doc. 37, at 7). The Court makes no finding in this regard, except to note that the phrase is
      absent in the 2007 Treaty.
                                               15
allow the detainee an opportunity to apply for asylum once extradition had been

certified and extradition proceedings begun.); In re Extradition of Sarellano, 142 F.

Supp. 3d 1182, 1190 (W.D. Okla. 2015) (finding that the defendant did not have a

right to commence asylum proceedings prior to extradition); Masopust v. Fitzgerald,

No. 2:09-CV-1495-ARH, 2010 WL 324378, at *4 (W.D. Pa. Jan. 21, 2010)

(deferring removal proceedings pending resolution of extradition proceedings). Each

of these cases considered the effect of contemporaneously pending asylum and

extradition proceedings, a situation which is not present here. The distinction is

significant, because §1158(c) operates as an absolute bar to extradition of an

individual who has already been granted asylum. Pending asylum claims do not

implicate §1158(c).

      Another common thread among the Government’s cited cases is reliance upon

the First Circuit’s discussion in Castaneda-Castillo v. Holder, an opinion the

Government also cites for the proposition that immigration and extradition

proceedings should not coexist. Castaneda-Castillo v. Holder, 638 F.3d 354 (1st

Cir. 2011). This First Circuit case is not binding on this Court. Regardless, the

unique factual circumstances of that case do not warrant extending its discussion to

cases such as this. In Castaneda-Castillo, the First Circuit held that the defendant’s

pending asylum claims were to be adjudicated prior to resolution of extradition

proceedings. Castaneda-Castillo’s asylum claims (based on his unwitting

                                         16
participation in a massacre in Peru resulting in threats of revenge from the group

massacred) had been pending for eighteen years and affected his wife and daughter

as beneficiaries. Id. at 362. Contrarily, extradition proceedings had only recently

commenced, and the Government did not issue the formal complaint until a year and

a half after Peru’s request. Id. at 359. In reasoning that “specific and compelling

interests” weighed in favor of giving deference to the defendant’s asylum

proceedings, the court set forth the “separate and distinct,” rationale upon which the

Government and its cited cases rely. Id. at 360.5 Neither the application nor the effect

of §1158(c) was raised or discussed. Indeed, that provision was inapplicable, given

the status of Castaneda-Castillo’s asylum proceedings as pending. Thus, the First

Circuit’s holding should not be extended to a case such as this, where the Court must

consider the effect of a previous grant of asylum on a request for extradition in light

of §1158(c).

      The Castaneda-Castillo opinion is thought-provoking insofar as it gave

deference to asylum proceedings, based upon “specific and compelling interests.” It

is not a far leap to find that this Court’s holding merely gives deference to already




5
      Interestingly, the Government submitted in Castaneda-Castillo that “when asylum and
      extradition ‘proceedings are contemporaneous, they are related inasmuch as they both
      involved a determination as to whether a foreign national will be required to return to his
      country of nationality.’” Id. at 361. The Government appears to now take a contrary
      approach.
                                              17
concluded asylum proceedings, especially when considering the “specific and

compelling interests” involved. In his 2002 Declaration in Support of Application

for Asylum, Mr. Porumb detailed ongoing encounters with Romanian law

enforcement wherein they routinely falsely accused him of theft and attempted to

elicit bribes from him. Mr. Porumb explained that in 2000, the police threatened to

“get [him]” on multiple occasions. He was “terrified that the policemen were going

to accuse [him] in a false case and detain [him],” and he “was afraid that the police

would eventually stay true to their word and accuse [him] in a false case.” (Rec. Doc.

32-1, at 13-14). Romania’s conviction arises from charges which arose in 2000, the

same time period in which Mr. Porumb predicted false prosecution. Probable cause

for the conviction is further discussed below, but the Court emphasizes that the U.S.

Government granted Mr. Porumb asylum status based on facts bearing uncanny

resemblance to the facts underlying Romania’s request for extradition. As such, the

Court finds that specific and compelling interests support giving deference to the

Government’s previous grant of asylum over the currently pending extradition

proceedings.

      While extradition and immigration proceedings may, in the typical sense, be

separate and independent procedures governed by different provisions of federal

law, §1158(c) creates an exception and requires the Court to consider the effect of

previously granted asylum status on any subsequent proceedings regarding removal

                                         18
or return of the asylant to his country of nationality, including extradition. The Court

cannot ignore one provision of the law merely because it falls under a different title.

To do so would be to engage in non-inquiry of our own federal laws—a preposterous

notion. In granting Mr. Porumb asylum status, the Government has already decided

that Mr. Porumb is non-extraditable. Pursuant to §1158(c), this Court, like the

Government here, is bound by that decision. Thus, the Court finds that the proposed

extradition would violate federal law and declines to certify the extradition.

   II.      Criminality under the Treaty and Probable Cause

         Although the Court finds that Mr. Porumb’s extradition would violate federal

law, the Court next addresses the three traditional certification inquiries of

jurisdiction, criminality under the Treaty, and probable cause. Mr. Porumb does not

challenge that this Court has jurisdiction or that the U.S. – Romania Treaty was in

full force and effect. (Rec. Doc. 18, at 15-16).

   A. Criminality under the Treaty.

         This prong of the certification analysis requires the Court to determine

whether the offense charged is an extraditable offense under the Treaty. Article 2(1)

defines an offense as extraditable if the conduct on which the offense is based is

punishable under the laws in both States by deprivation of liberty for a period of

more than one year or by a more severe penalty. (Rec. Doc. 1-3, at 27). Mr. Porumb

does not challenge that the charged offenses qualify as extraditable offenses under

                                          19
the Treaty. Rather, Mr. Porumb argues that the charged offenses are not extraditable

because they are time-barred under Article 6 of the Treaty, which states:

             Extradition may be denied if prosecution of the offense or
      execution of the penalty is barred by lapse of time under the laws of the
      Requesting State. Acts that would interrupt or suspend the prescriptive
      period in the Requesting State are to be given effect by the Requested
      State.

      (Rec. Doc. 1-3, at 29).

      Whether extradition may be denied on these grounds depends upon a

determination of whether prosecution or execution of the penalty would be time-

barred under Romanian law. The Government urges the Court to forgo analysis of

whether Romania’s extradition request is time-barred, because that inquiry is for the

Secretary of State. Absent binding precedent, the Court reviewed how other Circuits

have resolved this issue and agrees with the Ninth Circuit’s explanation of the

interpretation of extradition treaty exceptions:

             Extradition treaties often provide for the general extraditability
      of individuals who commit offenses that are recognized as crimes in
      both the requesting and the requested states, subject to enumerated
      exceptions. These exceptions are of two general types: mandatory
      exceptions (including political offenses) and discretionary
      exceptions.13 If an individual falls within a mandatory exception, the
      United States cannot extradite him to the requesting country and the
      magistrate may not certify him as extraditable. If an individual falls
      within a discretionary exception, however, the United States can choose
      not to extradite him to the requesting country, but it is under no
      obligation to the relator to do so. When requested by the United States,
      the magistrate must certify an individual even though he may be subject
      to a discretionary exception.

                                          20
      Vo v. Benov, 447 F.3d 1235, 1246 (9th Cir. 2006)

             The two types of exception[s] are characterized by different
      language in extradition treaties. The use of “shall” language in a treaty
      indicates a provision constitutes a mandatory exception….The use of
      “may” language in a treaty indicates a provision constitutes a
      discretionary exception.

      Id. fn. 13.

      In Patterson v. Wagner, the Ninth Circuit relied upon Vo in its consideration

of a lapse of time exception in the U.S. – South Korea Treaty with identical language

as in the U.S. – Romania Treaty. Patterson v. Wagner, 785 F.3d 1277, 1280 (9th Cir.

2015). The court held that the exception was discretionary, and thus a determination

of whether the extradition was time-barred under the treaty was for the Secretary of

State, rather than the court. Id. at 1283.

      This Court is mindful of the prolonged and unexplained lapse of time between

Mr. Porumb’s Romanian conviction in October 2005 (five years after the alleged

offense) (Rec. Doc. 1-2, at 1-2; 9-10), Romania’s formal request for extradition

which the U.S. Government did not receive until February 2012 (over six years after

the conviction) (Rec. Doc. 1-2, at 32-6), and the Government’s complaint to certify

the extradition, which was not until January 2018 (over seven years after Romania’s

initial request, thirteen years after the final conviction, and eighteen years after the




                                             21
alleged offense) (Rec. Doc. 1).6 The Court is appreciative of Mr. Porumb’s legal

expert’s opinion that the extradition is time-barred under the laws of Romania. (Rec.

Doc. 32-13; 32-18). The Court is perplexed by the Romanian Government’s

prolonging of the underlying criminal proceedings. Nearly eighteen years after the

alleged crime, thirteen years after the conviction became final, and four years after

the Romanian Government requested extradition, the Romanian Court dismissed the

charges against Mr. Porumb on March 28, 2018, stating: “the court considers the

limitation period fulfilled for the enforcement of the 4 (four) year imprisonment,”

and “hereby cancels the enforcement documents…” (Rec. Doc. 32-16). Yet, the

Romanian Government stated in April 12, 2018 correspondence, without any

supporting documentation, that it had appealed the Romanian Court’s dismissal of

the charges. (Rec. Doc. 34-1). The Government has provided no further information

regarding the pendency of the underlying criminal case. Notwithstanding this

Court’s grave concerns regarding the timeliness of Romania’s extradition attempt,

the Court lacks the authority to assist the Secretary in making discretionary

determinations under the Treaty. See Vo, 447 F.3d at 1247. Hence, although the

Court finds that the criminality prong is satisfied, the Court strongly urges the




6
      The Government asserts that Romania did not “perfect[] its request” until June 2017. (Rec.
      Doc. 37, at 3).
                                             22
Secretary to consider the circumstances and lack of competent evidence presented

herein.

   B. Whether the evidence warrants a finding of probable cause.

      The third inquiry in the certification analysis focuses on “whether there is any

competent evidence tending to show probable cause.” Balzan v. United States, 702

F.3d 220, 223 (5th Cir.2012) (Citations omitted.) “[A]uthenticated documents may

serve as competent evidence.” Id; 18 U.S.C. §3190. Unauthenticated documents are

not competent evidence to support extradition. In re Rojas, 859 F. Supp. 2d 203, 206

(D. Mass. 2012). In making a probable cause determination, “[s]ufficient

information must be presented to the magistrate to allow that official to determine

probable cause; his action cannot be a mere ratification of the bare conclusions of

others.” Illinois v. Gates, 462 U.S. 213, 239 (1983).

      Article 8 of the U.S. – Romania Treaty mandates multiple documents be

submitted in support of requests for extradition, including documents regarding the

identity and location of the person sought, information describing the facts of the

offense and procedural history, and relevant text of applicable laws, inter alia. (Rec.

Doc. 1-3, at 30). In addition, in the case of a person who has been convicted in

absentia, the requesting party must also include a copy of the warrant, charging

document, and “such information as would provide a reasonable basis to believe that

the person sought committed the offense for which extradition is sought.” (Rec. Doc.

                                          23
1-3, at 30-31 – Article 8, Section 4(d), referencing Section 3). Article 11 requires

that all supporting documents be translated into the language of the requested state

(the United States in this case). (Rec. Doc. 1-3, at 31).

      The Court has reviewed the evidence presented by the Romanian Government

in support of its request for extradition, which, in addition to copies of translated

laws, consists of the following:

      1. Minutes of May 20, 2005 trial and May 30, 2005 ruling of the Court of

          Brasov, convicting Mr. Porumb of use of forged documents and swindle

          and sentencing him to 4 years and 1 year on the respective convictions.

          (Rec. Doc. 1-2, at 19-30).

      2. Minutes of September 27, 2005 appellate proceedings and October 11,

          2005 appeal ruling granting the Government’s appeal and finding Mr.

          Porumb guilty, in addition to the two previous convictions, of indirect

          participation in use of forged document and sentencing him to an

          additional 1 year term of imprisonment. (Rec. Doc. 1-2, at 35-49).

      3. March 27, 2003 minutes of presentation for recognition from photos in

          which Rusu Teodor Petru identified Mr. Porumb in a photo line-up. (Rec.

          Doc. 1-2, at 52-54).

      4. October 29, 2001 statement of Rusu Teodor Petru and August 13, 2002

          “Sequel,” in which he stated that on May 11, 2000, he loaned Mr. Porumb

                                          24
       13200 German Marks, which Mr. Porumb guaranteed with Apartment 4.7

       Mr. Porumb did not repay the money on the September 2000 due-date, and

       in late 2000, they agreed to reduce the amount owed to 9000 German

       Marks. When Mr. Porumb did not pay, Mr. Rusu obtained a declaration of

       enforceability of the loan agreement. In September 2001, Liliana Porumb

       advised Mr. Rusu that her husband (Mr. Porumb) had presented a false

       power of attorney which had been translated by Popa Marieta. (Rec. Doc.

       1-2, at 55-56).

    5. October 10, 2011 and October 30, 2001 statements of Liliana Emilia

       Porumb, in which she stated that she purchased Apartment 4 in November

       1999. She was then out of the country from January 25, 2000 through

       August 6, 2000, and again from December 9, 2000 through September 8,

       2001. She later discovered that her name had been forged on a power of

       attorney in Germany, though she had never been in Germany. She had not

       seen Mr. Porumb since December 2000, and their divorce was

       “pronounced” in October 2001. (Rec. Doc. 1-2 at 58-60).

    6. September 13, 2000 “Statement” executed by Mr. Porumb and Pop

       Eugenia (Liliana’s mother) indicating that Pop Eugenia donated money to



7
    The specific location of the property in question is set forth throughout the documents. The
    Court will refer to it as “Apartment 4.”
                                            25
         Liliana which she used to purchase an apartment, and that Mr. Porumb was

         aware of, but not present at the sale and “did not wish to avail [himself] of

         the provisions of Art. 30 of the Family Code…in what concerns the

         property right acquired by my wife over the…apartment.” (Rec. Doc. 1-2,

         at 61-62).

      7. June 23, 2003 Indictment, which sets forth the following pertinent

         statements:


      [I]n the spring of 2000, the date being not exactly known, the accused
      Porumb Marius Andrei appeared before the headquarters of SC Silcris
      lmpex SRL Brasov where he requested the translation from German of
      a document, according to which Porumb Liliana Emilia had agreed,
      before a notary public in Germany, for the accused to secure any loan,
      contracted by him; With the apartment In their joint ownership.

      The translation was done by Popa Marieta, authorized translator.
      Subsequently the accused appeared before the notary public Tudorache
      Viorel, on .10.05.2000, and legalized the submitted document.

                (Rec. Doc. 1-3, at 125-130).

      The Romanian Government did not provide a copy of the power of attorney,

the allegedly forged document which initiated the charges and which is at the heart

of Romania’s request. This missing evidence is critical, because the Court is unable

to ascertain from the documents presented the date on which the alleged forgery

occurred and whether it is probable that an actual forgery occurred. Neither did the

Romanian Government provide copies of the loan agreement (the second most


                                         26
important document after the power of attorney), the Brasov police’s two technical

and scientific findings reports purporting to show forgery, transcripts or synopses

from the witness testimony at trial, or any of the several other documents identified

in the Indictment. (Rec. Doc. 1-2, at 125-130).

      The most the Court can glean from the evidence presented is that on some

unknown date in the spring of 2000, Mr. Porumb obtained a translation of a German

document whereby Liliana had agreed to secure a loan with the apartment, and that

on May 5, 2000 Mr. Porumb “legalized the submitted document.” The documents

presented, which do not include the quintessential documents, ask the Court to

assume that the alleged forgery occurred at the same time as the translation in spring

of 2000, when there is no evidence before the Court supporting this fact. (Rec. Doc.

1-3, at 125). Alternatively, it could be that the Romanian forgery charges arose out

of the May 5, 2000 document, but it is unclear, and, nevertheless, the Court cannot

ascertain any foul play from the documents presented, which merely state that Mr.

Porumb “legalized” the document. Absent the actual documents and the technical

and scientific reports which the Romanian Government claims link Mr. Porumb to

the forgery, it is unclear to the Court that Mr. Porumb’s alleged translation of the

German document amounts to forgery. The Court questions why the Romanian

Government failed to provide the chief documents upon which the conviction was




                                         27
based; yet, it provided a notarized document between Mr. Porumb and Liliana’s

mother regarding Apartment 4.

      Considering the unique facts of this case, and particularly that Mr. Porumb

predicted that in 2000 certain members of the Romanian Government would attempt

to fabricate evidence and bring false charges against him, and that the Romanian

charges arose in 2000, the Court is warranted in requiring more to show probable

cause than the Romanian’s Government’s presentation of two statements and

summaries of its own legal proceedings. The Romanian Government could have

provided the allegedly forged power of attorney and loan document. It could also

have provided the alleged handwriting reports, but it instead provided only the report

regarding Mr. Rusu’s alleged identification of Mr. Porumb, including rather odd

photographs of Mr. Rusu pointing to Mr. Porumb’s photo (also subject to suspicion

considering Mr. Porumb’s asylum affirmations regarding the Brasov police). It could

have provided transcripts of the witnesses who testified at trial or who were noted to

assist, but instead the Government provided only the summaries of its own legal

proceedings, two statements, an insignificant identification report, and a relatively

irrelevant declaration regarding the presumed separate nature of the apartment.8 This




8
      It is also unclear to the Court that the notarized document between Mr. Porumb and
      Liliana’s mother establishes that Apartment 4 was Liliana’s separate property. The
      statement states only that Mr. Porumb was aware of Liliana’s purchase of the apartment
      and that he did “not wish to avail [himself] of the provisions of Art. 30 of the Family
                                            28
is insufficient to allow the Court to make an independent determination of probable

cause. See In re Ribaudo, 2004 WL 213021, at *6 (S.D.N.Y. Feb. 3, 2004) (Court

unable to make an independent determination of probable cause where the Italian

Government presented only a summary of its legal proceedings, the arrest warrant,

and relevant laws, without providing the actual evidence referred to in the court

summaries.) Contrast Jimenez v. Aristeguieta, 311 F.2d 547, 555 (5th Cir. 1962)

(Probable cause was founded upon “voluminous” documents, detailed in the

opinion, indicating financial crimes.); Matter of Extradition of Russell, 805 F.2d

1215, 1217–18 (5th Cir. 1986) (Actual letters showing financial transgressions in

the record supported a finding of probable cause.).

      Because of the lack of key evidence needed for the probable cause analysis,

and in light of the timing of Romania’s charges, the Court concludes that the

Romanian Government has not established probable cause and declines to certify

the extradition on these additional grounds.


                                      Conclusion

      For the reasons discussed herein, the Government’s Motion to Certify (Rec.

Doc. 11) is denied. The Court finds that the proposed extradition would violate 8




      Code…” The Romanian Government did not provide a translation of Art. 30 of the Family
      Code.
                                           29
U.S.C. §1158(c)(1). The Court further finds that the Romanian Government has

failed to provide sufficient information under the Treaty to provide a reasonable

basis to believe that Mr. Porumb committed the offenses charged.

      THUS DONE in Chambers, Lafayette, Louisiana on this 25th day of

September, 2019.

                                     ______________________________
                                          PATRICK J. HANNA
                                       U.S. MAGISTRATE JUDGE




                                       30
